                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                     AT LONDON


UNITED STATES OF AMERICA,                            CRIMINAL NO. 6:16-05-KKC
       Plaintiff,

V.                                                            ORDER

MICHAEL DAUGHERTY,
       Defendant.



                                       *** *** ***

        This matter is before the Court on a recommended disposition in which the

Magistrate Judge makes certain recommendations regarding the Defendant’s admitted

violations of the terms of his supervised release. (DE 824 at 9.)    No party has filed

objections to the recommendation. The Defendant has waived his right to appear before the

district judge, and he has waived his right to make a statement and present mitigating

information. (DE 827 at 1.)

     Accordingly, the Court HEREBY ORDERS that the recommended disposition (DE 824)

is ADOPTED as the Court’s opinion. The Court will enter a Judgment consistent with the

recommendation.

     Dated June 26, 2019.
